Citation Nr: 1751830	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  12-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to November 1973.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The case was returned to the Board in October 2017.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2015 rating decision, the RO denied entitlement to a TDIU.  In September 2015, the Veteran filed a timely notice of disagreement.  In July 2017, the Board remanded the issue to the AOJ for the issuance of a statement of the case (SOC).  The case was returned to the Board in October 2017.  A review of the record shows that the AOJ has not issued an SOC with regard to this issue as instructed by the Board.  Accordingly, this issue must be remanded to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a SOC regarding the issue of entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If the Veteran perfects his appeal and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board o is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




